     Case 3:20-cv-00816-RDM-MCC Document 42 Filed 03/01/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STATE STREET RESTAURANT
GROUP, INC,

                        Plaintiff,
      V.                                           3:20-CV-816
                                                   {JUDGE MARIANI)
THE CINCINNATI CASUAL TY CO. et al., :

                        Defendants.

                                        ~ ORDER

      AND NOW, THIS         ~ DAY OF MARCH, 2021, upon review of Magistrate
Judge Carlson's Report and Recommendation (''R&R") (Doc. 41) for clear error or manifest

injustice, IT IS HEREBY ORDERED THAT:

     1. The R&R (Doc. 41) is ADOPTED for the reasons set forth therein.

     2. Within 30 days of the date of this order, the parties shall engage in specific

           targeted discovery to determine whether any members of Defendant

           AssuredPartners of New Jersey, LLC d/b/a Kincel & Co. reside in Pennsylvania.

     3. A determination on the pending motion to dismiss (Doc. 12) is stayed pending the

           resolution of the motion to remand (Doc. 15) and the resolution of the question of

           this Court's jurisdiction.




                                                      bert D. Mariani
                                                    United States District Judge
